El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
Los hechos imputados en la querella no están en controversia. Para la cabal comprensión del caso, procede-mos a reproducirlos con algún detalle.
Allá para el año 1991, el quejoso, Enrique Cruz Vene-gas, contrató al Ledo. Reinaldo Arroyo Rivera para que lo representara en una acción instada ante el antiguo Tribunal Superior, Sala de Bayamón. Como parte de sus hono-rarios, el licenciado Arroyo Rivera recibió un adelanto de trescientos dólares ($300).
Asumir la representación legal de su cliente fue la única gestión que realizó el licenciado Arroyo Rivera; el pleito fue desestimado por la inacción de éste. Además, tampoco so-licitó reconsideración del dictamen ni realizó alguna otra gestión pertinente, encaminada a salvaguardar los intere-ses de su cliente en el pleito.
Como si esto fuera poco, mantuvo ocultos de su repre-sentado los acontecimientos antes descritos. El quejoso, como desafortunadamente sucede en tantas otras ocasio-nes, conoció de la situación al presentarse a la Secretaría *356del tribunal de instancia con el propósito de inquirir al respecto.
Cruz Venegas radicó demanda por daños y perjuicios e incumplimiento de contrato contra el licenciado Arroyo Rivera. Además, presentó una querella por conducta profe-sional en este Tribunal. El 10 de noviembre de 1995, remi-timos el expediente a la oficina del Procurador General para la formulación de la querella correspondiente. En agosto de 1995, las partes llegaron a un "acuerdo transactional” mediante el cual el licenciado Arroyo Rivera se obligó a satisfacer treinta y cinco mil dólares ($35,000) a plazos.
El 19 de septiembre de 1995, el Procurador General pre-sentó querella contra el licenciado Arroyo Rivera, impután-dole cuatro (4) violaciones a los cánones de ética, a saber:
I. “El Ledo. Arroyo Rivera no ha comparecido a expresar su posición en el procedimiento de marras, a pesar de haber sido ordenado por este Honorable Tribunal contestar nuestro informe. El querellado tampoco ha cumplido con los requeri-mientos de comparecencia de nuestra Oficina.
II. El licenciado Arroyo Rivera incurrió en conducta profe-sional en violación al Canon 18 de los de Ética Profesional (4 L.P.R.A. Ap. IX, C. 18) cuando, al asumir la representación legal del señor Enrique Cruz Venegas, no desplegó el mayor grado de diligencia y competencia para defender los intereses de su cliente. La participación del querellado no trascendió del mero asumir representación legal.
III. El licenciado Arroyo Rivera incurrió en conducta profe-sional en violación al Canon 12 de los de Ética Profesional (4 L.P.R.A. Ap. IX, C. 12) al dejar de cumplir las órdenes que emi-tió el tribunal de instancia. El querellado no cumplió con la orden de mostrar causa que el tribunal emitió el 2 de octubre de 1991. El incumplimiento del licenciado Arroyo Rivera tuvo la consecuencia nefasta de que la causa de acción quedó desestimada.
IV. El licenciado Arroyo Rivera incurrió en conducta profe-sional en violación al Canon 19 de los de Ética Profesional (4 L.P.R.A. Ap. IX, C. 19) al no mantener informado a su cliente en [sic] el caso de instancia.”
El querellado contestó la querella. En síntesis, el licen-*357ciado Arroyo Rivera aceptó la raíz de las imputaciones, car-gos Núms. 2, 3 y 4. Reseña que todos versan sobre los mis-mos hechos. El querellado se limitó a cuestionar el primer cargo, al plantear que siempre se mantuvo en comunica-ción telefónica con la Oficina del Procurador General, aun-que reconoce que debió hacerlo por escrito. Indica que en las conversaciones telefónicas que sostenía con la Oficina del Procurador General, le informaba sobre la posibilidad de llegar a un acuerdo transaccional con su ex cliente.
Informado del acuerdo transaccional, este Tribunal, me-diante Resolución de 28 de diciembre de 1995, ordenó pa-ralizar el procedimiento de la querella hasta tanto el licen-ciado Arroyo Rivera cumpliera cabalmente con él.
No empece a que, al paralizar el procedimiento, indica-mos al licenciado Arroyo Rivera que nos mantuviera infor-mados del cumplimiento de la transacción, éste no lo hizo. Por ello, el 21 de febrero de 1997 concedimos un término de veinte (20) días para que el querellado nos informara del status de la transacción. Compareció ante nos Cruz Vene-gas, informando que el licenciado Arroyo Rivera había in-cumplido con el acuerdo, pues le adeudaba alrededor de doce mil dólares ($12,000). Solicitó que se tomaran las me-didas disciplinarias correspondientes.
El 30 de mayo de 1997, concedimos un término final de veinte (20) días al querellado, licenciado Arroyo Rivera, para que respondiese a las alegaciones de incumplimiento del quejoso. Así lo hizo. Primeramente, señaló que no se le notificó a su nueva dirección no empece a que nos había informado este hecho. En cuanto al cumplimiento —o más bien la falta de— hace un recuento de un sinnúmero de problemas económicos y personales que impidieron el cabal cumplimiento con el acuerdo transaccional.
El 29 de agosto de 1997, nos dimos por enterados de lo informado por el querellado y reactivamos la querella. Asi-mismo, concedimos treinta (30) días al licenciado Arroyo Rivera para que compareciera por escrito y mostrase causa *358por la cual no debíamos resolver la querella sin trámites ulteriores.
El 4 de noviembre de 1997, el querellado compareció ante nos. Argumentó que ningún abogado está exento de cometer un error y que había aceptado haber cometido el error imputado. Alegó además que, por dicho error, com-pensó económicamente al quejoso por una suma que casi triplicaba el valor de la acción que motivó esta queja;
El 21 de noviembre de 1997, designamos como Comisio-nado Especial para entender en este asunto al Hon. Enrique Rivera Santana, ex juez superior. Asimismo, indicamos que éste celebraría vista al amparo de la Regla 14 del Re-glamento de este Tribunal, 4 L.P.R.A. Ap. XXI-A, y some-tería el informe correspondiente.
Celebrada la vista ante el Comisionado Especial, éste rindió su informe. Básicamente, el mismo recoge los hechos antes transcritos. Finalmente, el 18 de agosto de 1998, el caso quedó sometido en los méritos.(1) Resolvemos.
I — I
En cuanto al primer cargo, consistentemente he-mos expresado que los miembros de la clase togada tienen que responder con premura los requerimientos relacionados a quejas por conducta profesional. Hacer lo contrario conlleva graves sanciones disciplinarias. In re Vargas Soto, 146 D.P.R. 55 (1998), y casos allí citados; In re Guemárez Santiago I, 146 D.P.R. 27 (1998); In re Velázquez Quiles, 146 D.P.R. 30 (1998); In re Ríos Acosta I, 143 D.P.R. 128 (1997).
Ahora bien, la queja presentada por el Comisionado, y aceptada por el querellado, es a los efectos de que éste no contestó por escrito los requerimientos de la Oficina *359del Procurador General. Del expediente no parece cuestio-narse la alegación del licenciado Arroyo Rivera a los efectos de que mantuvo comunicación telefónica con la Oficina del Procurador General. Sobre este asunto, somos del criterio que la mejor práctica constituye atender los señalamientos por escrito. Así, pues, y de hoy en adelante, cada vez que se requiera a un miembro de la profesión responder a un se-ñalamiento por conducta profesional, éste deberá hacerlo por escrito. Aunque el método utilizado por el querellado no fue el mejor ejemplo a seguir, este proceder, por sí sólo, no amerita sanción disciplinaria.
HH h-i
Consideramos, pues, las demás imputaciones sobre vio-lación a los Cánones 12, 18 y 19, del Código de Etica Pro-fesional, 4 L.P.R.A. Ap. IX.(2) A esos efectos, entendemos procedente hacer una breve reseña de casos análogos al que hoy ocupa nuestra atención.
En fecha reciente, censuramos y amonestamos a un abo-gado que violó, entre otros, los citados Cánones 18 y 19 del Código de Ética Profesional, ante. Esto, pues no defendió los intereses de su cliente con diligencia, lo que afectó per-*360judicialmente la causa de acción de su cliente (Canon 18, ante) y, además, porque no informó a su representado de la posibilidad de una transacción (Canon 19, ante). In re Cardona Ubiñas, 146 D.P.R. 598 (1998). Nuestra sanción se limitó a censurar y amonestar al querellado. Tuvo gran peso en nuestra determinación: el hecho de que el error cometido en dicho caso, a diferencia del caso ante nos, no fue fatal en el desenlace de la causa de acción; que el que-rellado indemnizó al quejoso; y que tanto el Procurador General como el Comisionado Especial recomendaron el archivo de la querella.
En un caso en el que la negligencia y desidia incurridas por el abogado se asemeja a la expuesta hoy ante nos, suspendimos del ejercicio de la profesión por tres (3) meses a un abogado que no defendió los intereses de su cliente. Esto produjo que se anotara la rebeldía en un caso y finalmente recayera sentencia en contra de sus representados. In re Verdejo Roque, 145 D.P.R. 83 (1998). En particular, allí expresamos que “un abogado que acepta un caso y luego no demuestra la competencia y diligencia que exige el ejercicio de la abogacía y tampoco mantiene al cliente informado de los desarrollos del caso, incurre en una violación seria a la ética profesional”. íd., pág. 87. Es pertinente señalar que en el caso de Verdejo Roque, éste no indemnizó al perjudicado.
En In re Ortiz Velázquez, 145 D.P.R. 308 (1998), suspen-dimos al querellado por un término de seis (6) meses por incumplir su deber profesional de representar adecuada-mente al cliente y por no mantenerlo informado. El licen-ciado Ortiz Velázquez, luego de que su cliente lo deman-dara, acordó pagar una suma determinada. Al momento de imponer la sanción, se había incumplido sustancialmente con el acuerdo transaccional.
Por último, en In re Acevedo Álvarez, 143 D.P.R. 293 (1997), luego de esbozar lo recogido en los Cánones 12 y 18 del Código de de Etica Profesional, ante, expresamos que *361uno de los deberes del abogado es informar a su represen-tado de la sentencia que recae en su contra. Así, al deter-minar que la licenciada Acevedo Alvarez violentó las dis-posiciones de los Cánones 12, 18 y 19 del Código de Etica Profesonal, ante, la suspendimos por tres (3) meses del ejer-cicio de la abogacía. Sin embargo, aquí tampoco hubo re-sarcimiento económico al perjudicado.(3)
l-H 1 — I HH
Es norma trillada que al determinar la sanción disciplinaria que ha de imponerse a un abogado que ha incurrido en conducta impropia, acostumbramos considerar, entre otras cosas: el previo historial del abogado; si se trata de una primera falta o de una conducta aislada, y si el abogado goza de buena reputación en la comunidad. In re Soto, 134 D.P.R. 772 (1993); In re Rivera Arvelo y Ortiz Velázquez, 132 D.P.R. 840 (1993); In re Calderón Marrero, 122 D.P.R. 557 (1988).
El señalamiento de Arroyo Rivera de que no debe ser penalizado debido al hecho de ningún abogado está exento de cometer un error merece una respuesta. Obviamente, la perfección es una utopía. Se equivoca en su apreciación el querellado si estima que este Tribunal exige perfección en el ejercicio de la profesión.
La problemática de los errores es un asunto de grada-ciones: no es lo mismo un error de juicio que dejar huérfano el destino de la causa de acción de un cliente.
Si un ciudadano no puede contar con la persona lla-mada, por voluntad propia, a representar sus intereses, derechos y obligaciones, ¿con quién contará?
Cuando el cliente se marcha a su casa, descansando en la palabra de un abogado de que habrá de desplegar toda su diligencia, inteligencia y facultades en pro de su causa, *362no es aceptable tratar de justificar la desidia aludiendo a la imperfección inherente a la raza humana y, por inducción, a la clase togada.
Después de todo, si estuviéramos exentos de cometer errores, esto es, si fuéramos perfectos, los Cánones del Có-digo de Ética Profesional que rigen la profesión no serían más que un vestigio, una abstracción inoperante. Sin du-das, la falta cometida por el licenciado Arroyo Rivera no es una liviana. Su alegación, a los efectos de que todos come-temos errores, nos hace pensar que éste, realmente, no comprende la gravedad de su falta.
Ciertamente, el licenciado Arroyo Rivera actuó con de-jadez y negligencia al representar los intereses de su cliente. Sin embargo, como factor atenuante debemos seña-lar que ha resarcido económicamente al perjudicado. Cabe considerar, además, que desde que fue admitido al ejercicio de la profesión, hace más de veinte (20) años, ésta resulta ser la primera queja en su contra.
En fin, consideramos adecuado y justo suspender por tres (3) meses del ejercicio de la profesión al Ledo. Arroyo Rivera porque, si bien es cierto que su proceder violentó los Cánones 12, 18 y 19 del Código de de Ética Profesional, ante, esta es su primera falta y resarció el daño causado por su actuación.

Se dictará sentencia de conformidad.

El Juez Asociado Señor Negrón García disintió con una opinión escrita.
*363— o —

 Mediante "moción informativa”, el quejoso notificó que el licenciado Arroyo Rivera había cumplido con el acuerdo transaccional.


 Los Cánones 12, 18 y 19 del Código de Ética Profesional, 4 L.P.R.A. Ap. IX, rezan:
"[Canon 12.] Es deber del abogado hacia el tribunal, sus compañeros, las par-tes y testigos el ser puntual en su asistencia y conciso y exacto en el trámite y presentación de las causas. Ello implica el desplegar todas las diligencias necesarias para asegurar que no se causen indebidas dilaciones en su tramitación y solución. Sólo debe solicitar la suspensión de vista cuando existan razones poderosas y sea indispensable para la protección de los derechos sustanciales de su cliente.”
“[Canon 18.] Será impropio de un abogado asumir una representación profe-sional cuando está consciente de que no puede rendir una labor idónea competente y que no puede prepararse adecuadamente sin que ello apareje gastos o demoras irra-zonables a su cliente o a la administración de la justicia.”
“Es deber del abogado defender los intereses del cliente diligentemente, desple-gando en cada caso su más profundo saber y habilidad y actuando en aquella forma que la profesión jurídica en general estima adecuada y responsable ....”
“[Canon 19.] El abogado debe mantener a su cliente siempre informado de todo asunto importante que surja en el desarrollo del caso que le ha sido encomen-dado ...”


 Claro, nuestra sanción no limitaba la responsabilidad civil de la abogada; el cliente podía luego instar la acción correspondiente.